t c memo united_states tax_court carol trescott petitioner v commissioner of internal revenue respondent docket no filed date carol trescott pro_se joel d mcmahan for respondent memorandum findings_of_fact and opinion paris judge respondent issued a notice_of_deficiency determining the following deficiencies in petitioner’s federal_income_tax and additions to tax under sec_1 a and and year deficiency dollar_figure big_number big_number big_number big_number big_number additions to tax sec_6651 sec_6651 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure respondent conceded at trial that petitioner was entitled to sec_163 deductions for mortgage interest as well as sec_164 deductions for real_estate_taxes paid for the years at issue the remaining issues for decision are whether respondent correctly determined that petitioner had gross_income of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for tax_year sec_2002 and respectively whether petitioner is entitled to any deductions under sec_162 for ordinary and necessary business_expenses incurred during the years at issue whether petitioner is liable for additions to 1unless otherwise indicated section references are to the internal_revenue_code code in effect for the tax years at issue and rule references are to the tax_court rules_of_practice and procedure tax under sec_6651 for failure_to_file federal_income_tax returns timely for the years at issue whether petitioner is liable for additions to tax under sec_6651 for failure to pay federal_income_tax timely for the years at issue whether petitioner is liable for additions to tax under sec_6654 for failure to make estimated_tax payments for the years at issue and whether a sec_6673 penalty should be imposed upon petitioner findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received in evidence are incorporated herein by this reference petitioner resided in florida when her petition was filed petitioner has been a massage therapist licensed in the state of florida since during the years at issue petitioner operated a massage therapy business from her home and was paid for her massage therapy services petitioner did not file any federal_income_tax returns for the years at issue in the internal_revenue_service began an audit examination of petitioner on date respondent prepared substitutes for returns under sec_6020 for tax_year sec_2002 through because petitioner dealt primarily in cash and refused to cooperate in the examination respondent wa sec_2petitioner also did not file a federal_income_tax return for tax_year forced to determine petitioner’s income for tax_year sec_2002 through using a combination of petitioner’s known expense sec_3 and bureau of labor statistics bls minimum living expense information for a single_person with a mortgage in petitioner’s geographic region for tax_year respondent determined petitioner’s income by using an amount petitioner reported on a credit application submitted to jp morgan-chase bank in date on date respondent issued to petitioner the notice_of_deficiency for tax_year sec_2002 and petitioner timely filed a petition with this court i respondent’s determinations of income opinion it is well established that the commissioner’s determinations as embodied in his statutory notices of deficiency are presumed correct 290_us_111 the presumption is procedural and transfers to the taxpayer the burden of proving that the commissioner’s determinations are incorrect 408_f2d_65 7th cir aff’g t c memo 3respondent was able to find records of petitioner’s mortgage payments as well as real_estate_taxes paid to her county of residence by her mortgage_lender 4the amounts reflected in the notice_of_deficiency are the same as those reproduced in the above table however the burden_of_proof shifts to the commissioner if the taxpayer can show that the commissioner’s determinations were arbitrary and excessive 293_us_507 91_tc_179 aff’d without published opinion 872_f2d_411 3d cir a tax_year sec_2002 through sec_61 defines gross_income as all income from whatever source derived including compensation_for services such as wages salaries and bonuses see also sec_1_61-2 income_tax regs taxpayers are required to maintain books_and_records sufficient to establish the amount of their gross_income sec_6001 if the taxpayer fails to do this then the commissioner is entitled to reconstruct the taxpayer’s income through the use of any reasonable method see 348_us_121 54_tc_1530 reliance on bls statistics in reconstructing a taxpayer’s income has been held to be reasonable giddio v commissioner t c pincite bennett v commissioner tcmemo_1998_96 petitioner admits that she conducted an ongoing massage therapy business during the years at issue petitioner neither filed federal_income_tax returns nor provided respondent with any books_and_records concerning her massage therapy business respondent did his best to reconstruct petitioner’s income by combining petitioner’s known expenses with cost of living estimates presented by bls statistics for tax_year sec_2002 through the court finds that respondent’s efforts to reconstruct petitioner’s income for tax_year sec_2002 through were reasonable and the determinations resulting from those efforts were not arbitrary or excessive petitioner failed to introduce any substantive evidence as to her income for the years at issue petitioner failed to carry her burden to prove that respondent’s determinations were incorrect accordingly respondent’s determinations of gross_income for tax_year sec_2002 through are sustained b tax_year for tax_year respondent reconstructed petitioner’s income by relying on an application_for a line of credit that petitioner filled out in date petitioner contends that this method of reconstruction was unreasonable and that the notice_of_deficiency was arbitrary and excessive when a taxpayer asks the court to find a statutory_notice_of_deficiency to be arbitrary and excessive he or she is asking the court to look behind that notice as a general_rule the court will not honor such a request even though the determination may have been based on hearsay or other inadmissible evidence 83_tc_269 the rationale for the general_rule is that a trial before the court is a proceeding de novo and determinations therefore are to be based upon the merits of the case and not upon the record developed at the administrative level 62_tc_324 the court has recognized exceptions to the general_rule however in cases involving unreported income where the commissioner introduced no substantive evidence but rested on the presumption of correctness and the taxpayer challenged the notice_of_deficiency on the grounds that it was arbitrary see 73_tc_394 all that is required to support the presumption of correctness is that the commissioner’s determination have some minimal factual predicate 994_f2d_1542 11th cir aff’g tcmemo_1991_636 it is only when the commissioner’s assessment is shown to be without rational foundation or arbitrary and erroneous that the presumption should not be recognized 100_f3d_1308 7th cir aff’g tcmemo_1995_243 furthermore the court has held that it is reasonable for the commissioner to reconstruct a taxpayer’s income from self-reported income figures supplied by the taxpayer on a loan application see driggers v commissioner tcmemo_1997_ respondent presented substantive evidence of his determination in the form of a credit application signed by petitioner in date as a result it is the court’s opinion that the aforementioned exception to the general_rule of refusing to look behind the notice_of_deficiency is inapplicable even if the exception were applicable it cannot be said that respondent’s decision to base his determination on the credit application was without rational foundation or arbitrary and erroneous the income figure respondent used was self-reported by petitioner to a federally insured institution on a signed credit application accordingly respondent’s determinations are presumed correct at trial petitioner did not produce any evidence beyond self-serving testimony that respondent’s income determinations were incorrect petitioner was asked repeatedly by respondent’s counsel to produce evidence relating to petitioner’s income for the years at issue instead of attempting to prove her true income petitioner only denied that respondent’s determinations were accurate petitioner failed to carry her burden of proving that respondent’s determination was incorrect accordingly respondent’s determination of gross_income for tax_year is sustained ii business_expenses sec_162 allows a deduction for ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business an expense is ordinary if it is customary or usual within a particular trade business or industry or relates to a transaction of common or frequent occurrence in the type of business involved 308_us_488 an expense is necessary if it is appropriate and helpful for the business see 320_us_467 taxpayers must keep sufficient records to substantiate any deductions otherwise allowed by the code sec_6001 rule a petitioner failed to keep sufficient records of her business transactions or expenses for any of the years at issue although petitioner prepared an estimated expense spreadsheet representing purported expenses for the years at issue she 5while the court notes that the income attributed to petitioner for tax_year was substantially more than for the other years at issue petitioner failed to take advantage of several opportunities to provide any income information for tax_year furnished very little evidence to substantiate any of the expenses claimed the items of expense discussed below are the only ones for which petitioner provided any evidence in substantiation beyond her estimated expense spreadsheet and self-serving testimony accordingly petitioner has failed to carry her burden_of_proof with respect to all other items of expense for the years at issue a telephone expenses petitioner furnished telephone bills she paid for a secondary telephone line used in relation to her massage therapy business the amounts she paid for the years at issue were as follows amount_paid dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioner adequately established that the telephone account listed on the records was indeed a secondary telephone line unrelated to her personal telephone furthermore the court accepts petitioner’s testimony that said records relate to a phone used in the day-to-day operations of her massage therapy business the court finds that those expenses were ordinary and necessary in carrying on her massage therapy business accordingly petitioner is entitled to sec_162 deductions for expenses paid in relation to this telephone line b massage therapy license expenses if a taxpayer establishes that he or she paid a deductible business_expense but cannot substantiate the precise amount the court may estimate the amount of the deductible expense bearing heavily upon the taxpayer whose inexactitude is of his own making see 39_f2d_540 2d cir in order for the court to estimate the amount of an expense the court must have some basis upon which an estimate may be made 85_tc_731 petitioner has sufficiently established that she was a massage therapist licensed in the state of florida for the years at issue the parties have stipulated that petitioner has been a licensed massage therapist for a number of years and have included certificates of verification in the stipulations of fact petitioner claimed her yearly licensing fees to have been dollar_figure for each year at issue but did not offer any physical evidence to substantiate the precise amount the court takes judicial_notice that according to the florida department of health through which official state licensure is issued the yearly renewal for an individual massage therapy license is dollar_figure and the yearly renewal for a massage therapy establishment is also dollar_figure and that these fees are required to be paid in conjunction the court finds that petitioner is entitled to a sec_162 licensing expense deduction of dollar_figure for each of the years at issue c business use of home deductions sec_280a in general provides that no deduction is allowed with respect to the use of a taxpayer’s personal_residence however an exception is granted where the deduction is allocable to a portion of the dwelling_unit which is exclusively used on a regular basis as the principal_place_of_business for any trade_or_business of the taxpayer as a place of business which is used by patients clients or customers in meeting or dealing with the taxpayer in the normal course of his trade_or_business or in the case of a separate structure which is not attached to the dwelling_unit in connection with the taxpayer’s trade_or_business sec_280a petitioner has introduced evidence to show that she is a licensed massage therapist petitioner has also provided testimony and other evidence sufficient to show that she operated her massage therapy business from a portion of her home designated exclusively for business use however even granting petitioner that her home_office qualifies for the exception under sec_280a she has 6see generally massage therapy renewal information florida department of health http www doh state fl us mqa renewal marenewal ma_renewal html failed to substantiate any expenses beyond the mortgage interest and the real_estate_taxes that respondent has already conceded petitioner produced no utility bills or insurance bills to substantiate the pro_rata deductions she claimed on her estimated expense spreadsheet additionally petitioner did not allege that she was entitled to any depreciation for the business portion of her home much less provide any evidence to that effect petitioner provided adequate substantiation for the mortgage interest and real_estate tax deductions respondent conceded petitioner also provided adequate evidence with which to calculate the percentage of her home that was dedicated to business use however respondent has already conceded both of these items as allowable deductions on schedule a itemized_deductions under sec_163 and sec_164 petitioner has not established that she is entitled to any expenses related to the business use of her home greater than respondent has already allowed iii additions to tax a sec_6651 addition_to_tax failure_to_file a tax_return by the date prescribed leads to a mandatory addition_to_tax unless the taxpayer shows that such failure was due to reasonable_cause and not due to willful neglect sec_6651 for each month the return is late an addition_to_tax equal to of the amount of tax required to be shown on the return shall be assessed not exceeding in the aggregate id under sec_7491 the commissioner has the burden of production to show that the imposition of an addition_to_tax under sec_6651 is appropriate the parties have stipulated that petitioner did not file federal_income_tax returns for the years at issue therefore respondent has met his burden of production the burden of proving reasonable_cause and lack of willful neglect falls on the taxpayer rule a 469_us_241 116_tc_438 reasonable_cause exists where a return is late despite the taxpayer’s exercising ordinary business care and prudence sec_301_6651-1 proced admin regs circumstances that are considered to constitute reasonable_cause are typically those outside of the taxpayer’s control for example unavoidable postal delays timely filing of a return with the wrong office death or serious illness of the taxpayer or a member of the taxpayer’s immediate_family taxpayer’s unavoidable absence from the united_states destruction by casualty of taxpayer’s records or place of business and reliance on the erroneous advice of an internal_revenue_service officer_or_employee 114_f3d_366 2d cir aff’g tcmemo_1995_547 petitioner stipulated that she did not file federal_income_tax returns for the years at issue petitioner’s only argument was that she had studied the code and found no section which she believed imposed an income_tax on her this does not fall under any of the reasonable_cause circumstances enumerated above and in fact was based on a misguided and self-serving interpretation of established tax law accordingly the court sustains the additions to tax under sec_6651 b sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax on taxpayers for their failure to pay timely the amount of tax shown on a return a substitute for return prepared by the commissioner under sec_6020 is treated as a return filed by the taxpayer for purposes of sec_6651 sec_6651 see also eg 127_tc_200 aff’d 521_f3d_1289 10th cir respondent has the burden to prove that substitutes for returns satisfying the requirements of sec_6020 were prepared see 120_tc_163 gleason v commissioner tcmemo_2011_154 a return for sec_6020 purposes must be subscribed it must contain sufficient information from which to compute the taxpayer’s tax_liability and the return form and any attachments must purport to be a return spurlock v commissioner tcmemo_2003_124 the court has held that these requirements have been met where the substitutes for returns consist of forms a income_tax examination changes forms 886-a explanation of items and forms sec_6020 certification and the forms contain the taxpayer’s name and social_security_number and sufficient information to compute a tax_liability gleason v commissioner tcmemo_2011_154 respondent’s substitutes for returns included forms 4549-a 886-a and furthermore they contained petitioner’s name and social_security_number and sufficient information upon which to compute a tax_liability accordingly respondent’s substitutes for returns constitute valid sec_6020 returns deemed to have been filed by petitioner for the purposes of sec_6651 respondent has shown that the prepared substitutes for returns for the years at issue were valid petitioner did not make any payments toward her federal_income_tax liabilities for the tax years at issue respondent has therefore satisfied the burden of production under sec_7491 with respect to the sec_6651 addition_to_tax petitioner did not introduce evidence to show that her failure to pay was due to reasonable_cause accordingly petitioner is liable for the additions to tax under sec_6651 c sec_6654 addition_to_tax sec_6654 imposes an addition_to_tax for a taxpayer’s underpayment of estimated income_tax the addition_to_tax is calculated with reference to four installment payments each equal to of the required_annual_payment sec_6654 d a the annual payment is the lesser_of of the tax_shown_on_the_return for the taxable_year or if no return is filed of the tax for such year or of the tax shown on the taxpayer’s return_for_the_preceding_taxable_year sec_6654 option does not apply where a taxpayer has not filed a return_for_the_preceding_taxable_year sec_6654 for the tax years at issue respondent introduced evidence to prove that petitioner had federal_income_tax liabilities petitioner was required to file federal_income_tax returns petitioner did not file returns and petitioner did not make any estimated_tax payments therefore respondent met his burden under sec_7491 to show that for each tax_year at issue petitioner had a required_annual_payment under sec_6654 but did not make any estimated_tax payments 7additionally respondent introduced evidence that petitioner did not file a federal_income_tax return for tax_year accordingly petitioner’s estimated_tax for each year could not be based on the amount of tax reported for the previous year petitioner had taxable_income for the years at issue petitioner did not make any estimated_tax payments for tax_year sec_2002 through in her filings with the court petitioner did not allege that any of the statutory exemptions under sec_6654 applies petitioner is therefore liable for the sec_6654 additions to tax d sec_6673 penalty sec_6673 allows the court to impose a penalty payable to the united_states and not in excess of dollar_figure whenever it appears that the proceedings before it have been instituted or maintained by the taxpayer primarily for delay the taxpayer’s position in such proceeding is frivolous or groundless or the taxpayer unreasonably failed to pursue available administrative remedies respondent has moved for imposition of such a penalty because of petitioner’s lack of cooperation and reliance on frivolous arguments early in the court_proceeding however petitioner has since renounced many of her frivolous positions and was reasonably cooperative at trial the court will refrain from imposing such a penalty at this time however petitioner is hereby warned that penalties may be imposed in the future if she again decides to advance frivolous arguments accordingly respondent’s motion to impose a penalty under sec_6673 will be denied the court has considered all arguments the parties have made and to the extent not discussed herein we find that they are moot irrelevant or without merit to reflect the foregoing order and decision will be entered under rule
